Citation Nr: 0334121	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  02-05 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to a permanent and total disability rating 
for non-service-connected pension purposes. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel




REMAND

On June 18, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	Request the following records concerning the 
veteran from the Social Security Administration 
(SSA): All records relating to the veteran's 
application for disability benefits on or about 
1976 or 1977.  Request a copy of the veteran's 
SSA disability award decision and any records 
relied upon by the SSA in reaching this 
decision.

2.	Please prepare a letter asking the U.S. Armed 
Services Center for Research of Unit Records 
(USASCRUR) to provide any available information 
which might corroborate the veteran's alleged 
in-service stressor.  The veteran served in the 
Army in Vietnam between November 1966 and April 
1967.   His Army service number was [redacted].  
His units of assignment in Vietnam were: 239th 
Quarter Master Company (Service), from November 
28, 1966 to February 25, 1967, and Headquarters 
and Headquarters Company, 278th Supply & Service 
Battalion, from February 25, 1967 to April 2, 
1967.  A summary of the alleged stressful 
events/experiences provided by the veteran in a 
statement dated in June 2000, marked with a pink 
tab and labeled "stressor statement 6/00," is 
as follows:  Witnessing an enemy attack on the 
field hospital in Vietnam where he was assigned 
and/or hospitalized just before being medically 
evacuated from Vietnam in April 1967.

3.	After associating with the claims file all 
information and evidence obtained in connection 
with the above development (or after efforts to 
obtain the same have been exhausted), make 
arrangements with the appropriate VA medical 
facility to schedule the veteran the following 
examinations: a psychiatric, orthopedic, 
audiological, Ears, Nose and Throat (ENT), and 
peripheral vascular.  Send the claims folder to 
each examiner for review.

Psychiatric Examination:  Request that this 
examination include all indicated studies and tests 
deemed appropriate, and that all clinical findings 
be reported in detail.  Based on the results of the 
examination and a review of claims folder, to 
include all prior VA and psychiatric 
evaluation/examination reports of record, the 
examiner is asked to specify whether the veteran 
meets the criteria for a diagnosis of PTSD in 
accordance with DSM-IV.  If a diagnosis of PTSD is 
appropriate, the examiner is asked to specify the 
"stressor or stressors" that caused the PTSD, and 
to identify the evidence that was relied on to 
establish the existence of the stressor or 
stressors (i.e., service department records, 
history reported by the veteran, etc.).  If any 
other psychiatric disorder is diagnosed, to include 
a bipolar disorder, the examiner should offer an 
opinion as to whether such psychiatric disorder had 
its onset during service, or was manifested within 
one year following the veteran's separation from 
service in May 1969.  The examiner is also 
requested to provide an opinion as to the effect 
any diagnosed psychiatric disability has on the 
veteran's ability to work.

Orthopedic Examination: Request that this 
examination include all standard studies and tests, 
including X-rays and range of motion studies in 
degrees, in order to determine the nature and 
extent of the service-connected right Achilles 
tendonitis; and diagnosed back disability, to 
include sciatica; a right knee disability, to 
include arthritis; right hip disability, to include 
arthritis; and a disability of the feet, to include 
pes planus.  Based on a review of the claims file 
and the results of the examination, the examiner is 
asked to address the following questions:
(i)	Has the veteran developed a current back 
disability, to specifically include 
sciatica?  If so, specify the diagnosis?
(ii)	Has the veteran developed a current right 
knee disability, to specifically include 
arthritis?  If so, specify the diagnosis?
(iii)	Has the veteran developed a current right 
hip disability, to specifically include 
arthritis?  If so, specify the diagnosis.
(iv)	Has the veteran developed a current 
disability of the feet, to include pes 
planus?  If so, specify the diagnosis.
(v)	With respect to the right Achilles 
tendonitis and each diagnosed disorder of 
the back, right knee, right hip, and 
feet, the examiner should identify any 
evidence of pain or functional loss due 
to pain associated with each disorder.  
The examiner is asked to specify whether 
such pain could significantly limit 
functional ability of the affected joints 
during flare-ups.  The examiner is also 
asked to determine for each affected 
joint whether, and what extent, it 
exhibits weakened movement, excess 
fatigability, or incoordination.  The 
examiner is also asked to provide an 
opinion as to the impact, if any, that 
the right Achilles tendonitis, and any of 
the diagnosed disorder of the back, right 
knee, right hip, and feet have on the 
veteran's ability to work.
Ear, Nose, and Throat Examination: Request that 
this examination include all standard studies 
and tests in order to determine the nature and 
extent of the service-connected residuals of a 
scarred left eardrum.  The scope of the 
examination should cover all injuries and 
diseases of the ear as well as residual 
conditions suggested by the veteran's history, 
symptoms or findings at the time of the 
examination.  All complaints or symptoms having 
a medical cause should be covered by a 
definitive diagnosis.  With respect to each 
disability found, the examiner is asked to offer 
an opinion as the effect such disabilities found 
have on the veteran's ability to work.
Audiology Examination: : Request that this 
examination include all standard studies and 
tests should be performed in order determine the 
nature and extent of any hearing loss 
disability.  All complaints or symptoms having a 
medical cause should be covered by a definitive 
diagnosis.  The examiner is asked to offer an 
opinion as the effect such disabilities found 
have on the veteran's ability to work.
Peripheral Vascular Examination: Request that 
this examination include all standard studies 
and tests should be performed in order determine 
the nature and extent of any peripheral vascular 
disability, to include varicose veins.  All 
complaints or symptoms having a medical cause 
should be covered by a definitive diagnosis.  
The examiner is asked to offer an opinion as the 
effect such disabilities found, to include 
varicose veins, have on the veteran's ability to 
work.
4.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record.  If any benefit 
sought on appeal remains denied, the appellant 
and representative, if any, should be furnished 
a supplemental statement of the case and given 
the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

